Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1, 3-4, 6, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (US 5,895,184).
	Regarding claim 1, Walters teaches a stop for a tool that engages a work piece on a work platform, the stop comprising:
a mounting assembly (e.g., 20, 30) configured to be movably mounted on the tool so that the mounting assembly is selectively positionable on the tool (e.g., the elements 20, 30 are capable of being mounted on a tool);
a first member (e.g., at 40) operatively connected to the mounting assembly and rotatable about an axis of rotation (e.g., at 30, fig. below), the first member projecting in a first direction (e.g., fig. below) from the axis of rotation to an end of the first member, the first direction being generally orthogonal to the axis of rotation, the first member having a longitudinal axis parallel to the first direction (e.g., fig. below); and
a second member (e.g., at 44, fig. below) projecting in a second direction (e.g., fig. below, in and out of the page since the second member is rectangular and extends in that second direction) from the first member to an end of the second member, the second direction being generally orthogonal to the first direction and to the axis of rotation (e.g., fig. below), and the second member configured to engage the work piece 

    PNG
    media_image1.png
    656
    657
    media_image1.png
    Greyscale

	Regarding claim 3, Walters teaches the first member being rotatably mounted on the mounting assembly (e.g., via 30).
Regarding claim 4, Walters teaches the mounting assembly includes a shaft (e.g., 30), the first member being rotatably mounted on the shaft (e.g., the element 40 can rotate about the element 30).

	Regarding claim 15, Walters teaches a tool assembly comprising the stop of claim 1 as set forth above and the tool (e.g., 12) referenced in claim 1.
	Regarding claim 16, Walters teaches the toll including a fence (e.g., 13a) having a guide face (e.g., at 13a) configured to engage and guide the work piece wherein the second member is configured to be selectively fixed to the first member in a first location such that the second member engages the guide face (e.g., the elements 40 and 44 can be repositioned to a position that can contact a face of the element 13a).
Claim Rejections - 35 USC § 103
Claims 2, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Storkh (US 3,827,686).
	Regarding claims 2 and 7-12, Walters fails to explicitly teach the first member defining a slot extending along a longitudinal axis of the first member receiving a fastener as presently claimed in claims 2, 9-11, wherein the first member defining a channel extending along the longitudinal axis of the first member, the second member being slidably disposed in the channel as presently claimed in claim 7, wherein the second member includes a first leg and a second leg extending from the first leg, the first leg slidably disposed in the channel of the first member as presently claimed in claim 8, wherein the slot in communication with the channel as presently claimed in claim 9, wherein the at least one fastener is threadably connected to the first leg of the 

    PNG
    media_image2.png
    507
    451
    media_image2.png
    Greyscale

Regarding claim 5, Walters fails to explicitly teach a clamp nut configured to secure the mounting assembly on the tool.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a clamp nut as taught by applicant’s admitted prior art on Walters in order to secure the mounting assembly on the tool.   It is noted that the common knowledge or well-known in the art statement of the previous office action has been taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  See MPEP § 2144.03.
. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walters.
Although Walters teaches a sub-fence (e.g., 13b) coupled to the fence (e.g., at 12), the sub-fence having a sub-fence guide face (e.g., at 13b) capable of engaging and guiding the work-piece, Walters does not appear to show the second member being configured to engage the sub-fence guide face.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first member on Walters to be longer such that the stop can accommodate a bigger tool.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN CHOI/Primary Examiner, Art Unit 3724